EXHIBIT SEVENTH AMENDED AND RESTATED SECURITY AGREEMENT Seventh Amended and Restated Security Agreement, dated as of August 18, 2008 made by and among ISCO International, Inc., a Delaware Corporation with offices at 1001 Cambridge Drive, Elk Grove Village, Illinois 60007 (the “Company”), the Company’s undersigned subsidiary (the “Subsidiary,” the Company and the Subsidiary are hereafter together referred to as the “Debtors” or individually as a “Debtor”), Manchester Securities Corporation, a New York corporation with offices at 712 Fifth Avenue, 36th Floor, New York, New York 10019 (“Manchester”), Alexander Finance, LP, an Illinois limited partnership with offices at 1560 Sherman Avenue, Evanston, IL 60201 (“Alexander”; Manchester and Alexander are sometimes individually referred to as a “Secured Party” or together referred to as “Secured Parties”), and Manchester Securities Corporation as collateral agent (the “Collateral Agent”). This Agreement amends and restates the Sixth Amended and Restated Security Agreement, dated as of May 29, 2008, as amended (the “Existing Security Agreement”). NOW THEREFORE, in consideration of the foregoing, each Debtor hereby agrees with the Secured Parties and Collateral Agent as follows: SECTION 1.Grant of Security Interest. (a)As collateral security for all of the Obligations (as defined in Section 2 hereof), the Debtors hereby jointly and severally pledge and collaterally assign to the Collateral Agent and the Secured Parties, and grant to the Collateral Agent and the Secured Parties a continuing first priority security interest (subject to Permitted Liens (as defined in the 2008 Loan Agreement, dated May 29, 2008, by and among the Company and the Secured Parties (the “2008 Loan Agreement”) and the August 2008 Loan Agreement dated as of the date hereof entered into by and among the Company and the Secured Parties (the “August 2008 Loan Agreement”)) in the following (the “Collateral”):“Collateral” means all assets of the Debtors (whether currently owned or hereafter acquired by a Debtor), including without limitation all presently existing and hereafter arising (i) accounts, contract rights, and all other forms of obligations owing to the Debtors from any source, including, without limitation, from affiliates and insiders of the Debtors (“Accounts”); (ii) all of the Debtors’ books and records, including ledgers, records indicating, summarizing, or evidencing the Debtors’ assets or liabilities, or the Collateral, all information relating to the Debtors’ business operations or financial condition, all computer programs, disc or tape files, printouts, runs or other computer prepared information, and any equipment containing such information (the Debtors’ “Books”); (iii) all of the Debtors’ present and hereafter acquired equipment, wherever located, and all attachments, accessories, accessions, replacements, substitutions, additions and improvements to any of the foregoing, wherever located (“Equipment”); (iv)all of the Debtors’ present and hereafter acquired general intangibles and other personal property (including, but not limited to, contract rights, rights arising under common law, statutes or regulations, choses or things in action, goodwill, patents and patentable inventions, whether described and claimed therein or otherwise, and all reissues, divisions, continuations, continuations-in-part, substitutes, renewals, and extensions thereof, and all improvements thereon and all other rights of any kind whatsoever accruing thereunder or pertaining thereto, trade names, trademarks, patent and trademark applications, service marks, copyrights, copyright applications, blueprints, drawings, purchase orders, customer lists, monies due under any royalty or licensing agreements, infringements, claims, computer programs, discs or tapes, deposit accounts, insurance premium rebates, tax refunds, and tax refund claims, as well as all cash collateral that is hypothecated to secure letters of credit or bonding obligations and the right to sue or otherwise recover for any and all past, present and future infringements and misappropriations thereof, and all income, royalties, damages and other payments now and hereafter due and/or payable with respect thereto) (“General Intangibles”); (v)all present and future inventory in which a Debtor has any interest, and all of the Debtors’ present and future raw materials, work in process, finished goods, and packing and shipping material, wherever located, any documents of title representing any of the above (“Inventory”); (vi)all of the Debtors’ negotiable collateral, including all of the Debtors’ present and future letters of credit, notes, drafts, instruments, certificated securities (including but not limited to, the “Pledged Securities” as defined below), documents, personal property leases (where a Debtor is the lessor), chattel paper and the Debtors’ books and records relating to any of the foregoing (“Negotiable Collateral”); and (vii)any money or other assets of the Debtors which hereafter come into the possession, custody or control of the Debtors, and the proceeds and products, whether tangible or intangible, of any of the foregoing including proceeds of insurance covering any or all of the Collateral, and any and all Accounts, Equipment, General Intangibles, Inventory, Negotiable Collateral, money, deposit accounts or other tangible or intangible, real or personal, property resulting from the sale, exchange, collection or other disposition of the Collateral, or any portion thereof or interest therein, and the proceeds and products thereof; in each case howsoever a Debtor’s interest therein may arise or appear (whether by ownership, security interest, claim or otherwise).For purposes of this Security Agreement, the term “Pledged Securities” means (i) all capital stock and all other securities issued or issuable by all current and future subsidiaries, whether currently issued or issued in the future (“Subsidiary Securities”); (ii) any capital stock or other securities currently owned or received by the Debtors in the future (“Further Securities”); (iii) all other securities which may be issued or issuable in exchange for or in respect of the Further Securities and Subsidiary Securities pursuant to the terms hereof; (iv) all dividends, cash, instruments, securities and other property from time to time received, receivable or otherwise distributed, in respect of, in, for, or upon the exchange or conversion of the securities referred to in clauses (i), (ii) and (iii) above; and (v) all rights and privileges of the Debtors with respect to the Pledged Securities and other properties referred to in clauses (i), (ii), (iii) and (iv). (b)Any pledge, collateral assignment or grant of a security interest to the Collateral Agent and Secured Parties in the Collateral pursuant to the Existing Security Agreement shall continue in full force and effect. (c)Upon the future receipt of any certificated securities by any Debtor, such Debtor shall immediately deliver the certificates representing such securities, together with stock powers duly executed in blank to the Collateral Agent and corporate resolutions of a type reasonably acceptable to the Secured Parties. (d)A reasonably detailed list of the Collateral existing as of the date hereof is set forth on Schedule A attached hereto.For each item of Collateral, Schedule A provides the location, description and ownership and, for items of Collateral which have a certificate of title, the jurisdiction of such certificates, and for those items of Collateral which are mobile goods (goods that are mobile and generally used in more than one jurisdiction such as motor vehicles, trailers and similar items) the present location of such goods.Schedule A also identifies any liens and encumbrances with respect to any items of Collateral and sets forth the jurisdiction of incorporation of each Debtor.Schedule A further lists all patents and trademarks and patent and trademark applications owned by the Debtors. SECTION 2.Security for Obligations.The security interest created hereby in the Collateral constitutes continuing collateral security for the (a)prompt payment by the Debtors, as and when due and payable, of all amounts from time to time owing by them to the Secured Parties under (i) the Third Amended and Restated Loan Agreement dated November 10, 2004 by and among the Company and the Secured Parties, as amended from time to time (the “2004 Loan Agreement”); (ii) the Company’s 5% Senior Secured Convertible Notes due June 22, 2010 issued on June 22, 2006 (the “2006 Notes”); (iii) the Company’s 7% Senior Secured Convertible Notes due August 1, 2009 issued on June 26, 2007 (the “2007 Notes”); (iv) with respect to Alexander only, the Company’s 7% Senior Secured Convertible Note due August 1, 2009 issued on January 3, 2008 (the “January 2008 Note”); (v) the 2008 Loan Agreement, (vi) the 9½% Secured Grid Notes due August 1, 2010 issued on May 29, 2008 (the “May 2008 Notes”), (vii) the August 2008 Loan Agreement, (viii) the 9 ½% Secured Convertible Notes issued on the date hereof pursuant to the August 2008 Loan Agreement (the “August 2008 Convertible Notes”) and (ix) the Amended and Restated Guaranty of Subsidiary of even date herewith (the “Guaranty”) (the 2004 Loan Agreement, the 2006 Notes, the 2007 Notes, the January 2008 Note, the 2008 Loan
